                                                                  Case 2:19-cr-00113-JCM-BNW Document 76
                                                                                                      69 Filed 09/09/21
                                                                                                               09/07/21 Page 1 of 3


                                                              1   KATHLEEN BLISS, ESQ.
                                                                  Nevada Bar No. 7606
                                                              2   kb@kathleenblisslaw.com
                                                                  KATHLEEN BLISS LAW PLLC
                                                              3   1070 West Horizon Ridge Pkwy., Suite 202
                                                                  Henderson, Nevada 89012
                                                              4   Telephone: 702.463.9074
                                                                  Attorney for Jabari Marshall
                                                              5
                                                                                              UNITED STATES DISTRICT COURT
                                                              6
                                                                                                     DISTRICT OF NEVADA
                                                              7
                                                                  UNITED STATES OF AMERICA,                            NO.: 2:19-CR-00113-JCM-BNW
                                                              8
                                                                                 Plaintiff,                            DEFENDANT’S UNOPPOSED MOTION
                                                              9                                                        FOR LEAVE TO FILE SEALED
                                                                         vs.                                           EXHIBIT
                                                             10
                                                                  JABARI MARSHALL
                                                             11
                   1070 W. HORIZON RIDGE PARKWAY SUITE 202




                                                                                 Defendant.
                                                             12
KATHLEEN BLISS LAW PLLC
                            HENDERSON, NEVADA 89012




                                                             13

                                                             14          Defendant Jabari Marshall, through his attorney of record, respectfully files this
                                TEL702.463.9074




                                                             15   Unopposed Motion for Leave to File Exhibit A under seal, which consists of defendant’s

                                                             16   Psychological Evaluation that undersigned counsel obtained from Dr. Mark Chambers, Ph.D.
                                                             17
                                                                  relative to his sentencing memorandum, filed separately. Because the evaluation contains sensitive
                                                             18
                                                                  and confidential information, the records should be filed under seal.
                                                             19
                                                                         The government has no objection to this motion. Undersigned counsel will serve the sealed
                                                             20
                                                                  exhibit on the government counsel via email.
                                                             21

                                                             22          For the forgoing reasons, defendant respectfully requests leave to file under seal Exhibit

                                                             23   A, submitted with his sentencing memorandum, and respects that the Court maintain those records
                                                             24   under seal.
                                                             25

                                                             26

                                                             27

                                                             28

                                                                                                             Page 1 of 3
                                                                  Case 2:19-cr-00113-JCM-BNW Document 76
                                                                                                      69 Filed 09/09/21
                                                                                                               09/07/21 Page 2 of 3


                                                              1
                                                                                                     Respectfully submitted,
                                                              2

                                                              3                                      KATHLEEN BLISS LAW PLLC

                                                              4

                                                              5                                       /s/ Kathleen Bliss___________________
                                                                                                     KATHLEEN BLISS, ESQ.
                                                              6                                      Nevada Bar No. 7606
                                                                                                     1070 West Horizon Ridge Parkway
                                                              7
                                                                                                     Suite 202
                                                              8                                      Henderson, NV 89012
                                                                                                     702.463.9074
                                                              9                                      kb@kathleenblisslaw.com

                                                             10

                                                             11
                   1070 W. HORIZON RIDGE PARKWAY SUITE 202




                                                             12
KATHLEEN BLISS LAW PLLC
                            HENDERSON, NEVADA 89012




                                                             13

                                                             14
                                TEL702.463.9074




                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28

                                                                                                   Page 2 of 3
                                                             Case 2:19-cr-00113-JCM-BNW Document 76
                                                                                                 69 Filed 09/09/21
                                                                                                          09/07/21 Page 3 of 3


                                                         1                                     IT IS SO ORDERED

                                                         2         Having considered Defendant’s Motion herein, and for good cause presented,
                                                         3   Defendant’s unopposed Motion is GRANTED.
                                                         4
                                                                   EXHIBIT A, consisting of Defendant’s Psychological Evaluation SHALL BE FILED
                                                         5
                                                             AND MAINTAINED UNDER SEAL.
                                                         6

                                                         7

                                                         8
                                                                    September 9, 2021
                                                         9   Dated:__________________
                                                        10

                                                        11

                                                        12
               1070 W. HORIZON RIDGE PKWY., SUITE 202
  PLLC




                                                        13
                     HENDERSON, NEVADA 89012




                                                                                                      __________________________________
KATHLEEN BLISS LAW




                                                        14                                            JAMES C. MAHAN
                         TEL702.793.4202




                                                                                                      UNITED STATES DISTRICT JUDGE
                                                        15

                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                                                    Page 3 of 3
